           Case 1:19-cr-00492-RA Document 60 Filed 06/26/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/26/2020


      UNITED STATES OF AMERICA,
                                                                       No. 19-CR-492 (RA)
                                         v.
                                                                            ORDER
                   HARVEY JACKSON,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A sentence is scheduled for June 30, 2020 at 11:00 a.m. and

will be held telephonically. The parties shall use the below dial in

information:

Call-in Number: (888) 363-4749

Access Code: 1015508

SO ORDERED.

Dated:     June 26, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
